Howk, J.
In this action, appellee, George Maranda, was the sole plaintiff, and the other appellees, the. appellants and divers other persons, were the defendants in the court below. And such proceedings were had in said action as that, by the consideration of the court below, the appellee, George Maranda, recovered a joint judgment against the other appellees, the appellants and one Alfred Bess, for a certain sum of money. From this judgment the appellants have appealed to this court, and the appellees, other than said Maranda and said Alfred Bess, did not join in said appeal. The appellants have served notice of this appeal on all the appellees other than said Maranda; but the appellants have failed to serve notice of this appeal on said Alfred Bess, a co-party and judgment codefendant with said appellants. Appellee George Maranda insists, that, for this failure of the appellants, either to make said Alfred Bess a party to their appeal, or to serve notice of this appeal on said Alfred Bess, their appeal ought to he dismissed.
This point is well taken. For their non-compliance with the requirements of section 551 of our code of practice, 2 R. S. 1876, p. 239, and in conformity with the well established practice of this court, as settled by many decisions thereof, which we need not cite, this appeal of the appellants is dismissed, at their costs